Citation Nr: 0410086	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1970 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a 
February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which 
denied service connection for a left knee disability.  


FINDINGS OF FACT

1.  The RO has obtained all known relevant evidence.  

2.  The veteran had a left knee injury that preexisted service.

3.  The veteran's preexisting left knee disability was not 
aggravated by service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board examines VA's 
duties under the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), for 
the pending case.

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete the veteran's claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, VA must indicate which portion of that information 
should be provided by the claimant, and which portion VA will try 
to obtain on the claimant's behalf.  In this case, VA satisfied 
these duties to the veteran in a March 2001 VCAA letter prior to 
the issued rating decision.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

Next, the VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  In this case, the 
veteran's service medical records are on file as are his lay 
statements.  The veteran indicated in a September 2002 letter to 
his Congressional representative that he received notification to 
submit any other medical records to support his claim, but because 
"these items being documented facts on my service record, I felt 
there should be no need to obtain additional medical records."  VA 
has assisted the veteran in obtaining the necessary evidence to 
the extent the veteran would accept the assistance.  Also, there 
is no indication that other relevant Federal department or agency 
records exist and should be requested.  38 U.S.C.A. § 5103(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2003).  

Finally, according to the VCAA, VA must provide a medical 
examination only when there is competent evidence of a current 
disability, the record establishes that the veteran suffered an 
injury in service, the record indicates a disability may be 
associated with active military service, and the record does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  In this case, medical examination is 
unnecessary because the record contains no competent evidence of a 
current disability nor does it indicate that any current 
disability is associated with active military service.  

For all of these reasons, the Board concludes that VA has 
fulfilled its duties to the veteran under the VCAA.

I.  Facts

The veteran's induction examination notes that the veteran had 
pulled all of the ligaments in the left knee.  Shortly after 
entering service, the veteran's service medical records indicate 
that he sought medical treatment in January 1971.  The examiner 
noted that the veteran had injured his left knee five years 
earlier playing football.  Surgery had not been recommended at 
that time, and the veteran had been told that he weakened or 
stretched medial ligaments.  The veteran reported that he had 
thrown out the knee in the past.  The examiner diagnosed the 
veteran as having chondromalacia of the left patella.  The veteran 
was medically qualified for duty with temporary limitations, with 
no low crawling, no squatting, no marching over one hour and 
recommended non-combat MOS.  The separation examination did not 
note any health disorder or disability, and the veteran reported 
that his health was good.  On the clinical evaluation the 
veteran's lower extremities and musculoskeletal system were 
normal.

The veteran attached a statement to his October 2000 claim for 
service connection stating that at the time of induction he had a 
damaged knee which he made known at the induction center.  He had 
been checked by a physician who claimed he could not confirm any 
damage.  Thereafter, "it didn't take long" for the training to 
irritate the damage.  The veteran recounted that the examiner 
confirmed the knee was impaired and excepted the veteran from 
physical combat training and "ordered to reclassify" the veteran's 
status to a "non-combative" position.  The veteran stated that 
"despite this being in my file, I was still sent to Vietnam and 
ordered into a location of heavy military action," and needing to 
perform this function "continued to aggravate the existing 
condition."  The veteran claimed that over the years the condition 
has continued to deteriorate leaving him with "very limited use" 
of his knee.

After the rating decision, the veteran wrote a letter to his 
Congressional representative expressing frustration with VA's 
approach to Vietnam era servicemen.  Particularly, the veteran 
felt "there should be no need to obtain additional medical 
records.  I could prove that I've needed surgery on my other knee 
twice since leaving the military."  The high fees of medical 
service, however, would probably "carry over into supplying 
documents verifying major medical procedures."  The veteran 
contended that until he could be assured that his case would be 
handled with integrity he would not go through the effort and 
expense of retrieving medical information.  


II.  Laws and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306(b).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need 
only demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

III.  Analysis

The veteran contends that the knee treatment during service is 
sufficient to show a left knee condition was aggravated in 
service. 

Because pulled ligaments were noted on the enlistment medical 
examination, the presumption of soundness does not attach.  Crowe 
v. Brown, 7 Vet. App. 238 (1994).

In order for the veteran to be entitled to service connection for 
the preexisting injury, the evidence must indicate that the knee 
injury was "aggravated" during active service.  The task before 
the Board is to determine, in effect, whether the veteran 
experienced temporary "flare-ups" or an overall worsening of the 
left knee condition during service, which would constitute 
"aggravation."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

Because the veteran's separation examination reported the lower 
extremities and musculoskeletal system to be normal, the Board 
concludes that the knee treatment during service was a flare-up 
rather than overall worsening of the knee condition.  See id.  
(recognizing the temporary injury of a preexisting "trick knee" 
during service did not constitute "aggravation" because the knee 
condition was the same at induction and separation); compare 
Sondel v. West, 13 Vet. App. 213, 218-19 (1999) (recognizing 
aggravation where the veteran's preexisting thigh condition 
permanently increased in severity during service to the point 
where he had to be discharged due to the medical condition).  

There is no evidence in the record that, in this case, the 
veteran's knee condition permanently increased in severity during 
service to the extent that it may be deemed "aggravated."  
Moreover, the veteran has not identified any medical evidence of a 
current disability.  VA helps veterans obtain service records, VA 
medical records, and records from Federal agencies, but cannot 
legally obtain private medical records without the veteran's 
authorization.  VA communicated its duty and willingness to assist 
the veteran in the VCAA letter; however, it cannot force a veteran 
to accept the assistance.  38 C.F.R. § 3.159(c)(1)(i); Wood v. 
Derwinski, 1 Vet. App. 190  (1991).

Because the preponderance of the evidence is against the veteran's 
claim of service connection for a left knee condition, the benefit 
of the doubt doctrine is not applicable to the case. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for left knee condition is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2




